DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 48, 53, 60 – 66 and the newly added claims 67 – 70 are pending in the instant application.
Response to Applicant’s Remarks
The objection to the instant claim 61 is hereby withdrawn in view of Applicant’s amendment to recite “effective” in the instant claim.
The objection to the instant claim 66 is hereby withdrawn in view of Applicant’s amendment to rewrite the claim in independent form.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 48, 53 and 60 – 64 as being anticipated by WO 2011156181 A1 (Lopachin) is hereby withdrawn in view of Applicant’s amendment to delete the scope, wherein R1 is aralkyl, in the instant claims.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 48, 53 and 60 – 61 as being anticipated by U.S. Patent 5877210 A (Schieven) is hereby withdrawn in view of Applicant’s amendment to delete the scope, wherein R1
Expanded Search: Applicant’s amendment necessitate new grounds of search, wherein:
R1 is an unsubstituted heteroaryl; a heteroaryl substituted with one =O and one –OH; or heteroaralkyl.
The instant newly added claims 67 and 69 – 70 do not read upon the above search. Thus, the instant claims are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Since the above scope was not free of prior art, search has not been expanded further yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Claim Objections
Claims 60 – 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claim 48 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication: Kung et al., Bioorg. Med. Chem. Lett. 18 (2008), pp. 6273-6278 (Kung).
	Kung teaches (see, page 6275, Table 1) the compound 1 as presented below:

    PNG
    media_image1.png
    373
    470
    media_image1.png
    Greyscale

	Kung teaches the compound 1 (instant Formula (I)), wherein:
R1 is heteroaryl (pyrrolyl), and
R2 is OH.

	The instant claim 53 is drawn towards a pharmacological composition comprising the compound of claim 48 and a pharmaceutically acceptable carrier. Kung teaches (see, page 6273, paragraph 3; and page 6274, Figure 3) that a composition comprising the tri-hydroxy-containing compound 1 displayed a Ki.
Claims 48 and 68 are rejected under 35 U.S.C 102(a)(1) as being anticipated by the STN Registry database entry: CAS RN 266338-15-2 (Entered STN: May 24, 2000).
	The compound disclosed by the CAS Registry Number is presented below:

    PNG
    media_image2.png
    288
    419
    media_image2.png
    Greyscale

	CAS Registry Number 266338-15-2 reads upon the compound of instant Formula (I), wherein:
R1 is heteroaryl (pyridinyl) substituted with one of =O and one of -OH, and
R2 is OH.

	Therefore, STN Registry database entry: CAS RN 1712938-29-8 anticipates the instant claims 48 and 68.

Claims 48 and 63 – 64 are rejected under 35 U.S.C 102(a)(1) as being anticipated by the STN Registry database entry: CAS RN 206194-38-9 (Entered STN: June 2, 1998).
	The compound disclosed by the CAS Registry Number is presented below:

    PNG
    media_image3.png
    217
    438
    media_image3.png
    Greyscale

	CAS Registry Number 206194-38-9 reads upon the compound of instant Formula (I), wherein:
R1 is heteroaralkyl (C2 alkyl substituted with benzodioxolyl), and
R2 is OH.

	Therefore, STN Registry database entry: CAS RN 206194-38-9 anticipates the instant claims 48 and 63 – 64.

Conclusion
Claims 48, 53, 63 – 64 and 68 are rejected.
Claims 60 – 62 are objected.
Claims 65, 67 and 69 – 70 are withdrawn.
Claim 66 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 






/Sagar Patel/Examiner, Art Unit 1626          

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626